Title: From Thomas Jefferson to United States Senate, 23 December 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States
                     
                  
                  According to the request of the Senate, in their resolution of November 14. that copies should be laid before them of all the orders & decrees of the belligerent powers of Europe, passed since 1791. affecting the commercial rights of the United States, I now transmit them a report of the Secretary of State of such of them as have been attainable in the department of State, & are supposed to have entered into the views of the Senate.
                  
                     Th: Jefferson
                     
                     Dec. 23. 1808.
                  
               